OPINION
James A. Spivey, relator, is seeking a writ of mandamus -to compel respondent, the Cuyahoga County Court of Common Pleas, to issue a ruling on his Motion to Correct/Clarify Jail Time Credit filed July 29, 1998, in C.P. Case No. CR-353868. Respondent moved for summary judgment and attached a certified, file-stamped copy of a journal entry wherein Judge Eileen Gallagher, on February 8, 1999, granted relator's motion and ordered that relator receive eighty-five days of jail time credit. Having demonstrated that this action is now moot, respondent's motion for summary judgment is granted.
Case dismissed. Costs to respondent.
ANN DYKE, J., CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE.